Order entered January 2, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01064-CV

             SM ARCHITECTS, PLLC AND ROGER STEPHENS, Appellants

                                                 V.

                 AMX VETERAN SPECIALTY SERVICES, LLC, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-11230

                                             ORDER
       Before the Court is appellants’ December 19, 2017 motion to extend time to file a brief.

We GRANT the motion. Appellants’ brief shall be filed by January 26, 2018. We caution

appellants that further requests for extension of time in this accelerated appeal will be disfavored.


                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE